Citation Nr: 1646086	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-29 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable evaluation for healed fracture of the distal phalanx of the right middle finger.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the Veteran's appeal currently resides with the RO in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the Veteran's hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his March 2015 hearing, the Veteran submitted records produced by private providers regarding his right middle finger disability.  In a March 2015 letter, A.N., D.O. stated that the Veteran had had limited motion, pain, and decreased sensation, as well as decreased hand strength.  A February 2015 statement by H.C., D.O. indicates that the Veteran many times experienced loss of use of his right hand due to severe pain.  Dr. C. noted that the Veteran had chronic nerve damage.  He further indicated the possibility that the Veteran suffered from sympathetic reflex dystrophy, a chronic pain syndrome.  

Subsequent to his March 2015 hearing, the Veteran submitted an application for increased compensation due to unemployability in March 2015.  He indicated that his right hand disability impacted his ability to work.  In response, the AOJ scheduled a VA hand examination, which was carried out in August 2015.  Upon review of the examination report, the Board notes that it is unclear whether the examiner reviewed the private medical records submitted by the Veteran at his March 2015 hearing.  In this regard, the Board observes that the examiner indicated in the examination report that the Veteran did not experience flare-ups, and that he had no functional loss or impairment.  He additionally stated that the Veteran's complaints of numbness were unrelated to his service-connected right middle finger disability.  However, he did not address the statements by the two private physicians, which seem to suggest a relationship between the Veteran's complaints of pain, numbness, and functional limitation and his service-connected middle finger disability.  As such, the Board concludes that clarification should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the physician who conducted the August 2015 examination, or, if that examiner is unavailable, to a similarly qualified clinician.  The examiner should be asked to review the record and respond to the below inquiries.  

If the examiner concludes that examination of the appellant is necessary to address the questions presented, such should be scheduled.  

Following review of the record (and examination of the appellant only if deemed necessary), the examiner should identify all current disability of the right hand.  The examiner should indicate the extent to which any such current disability is related to the Veteran's service-connected right middle finger disability, to include a discussion of the medical principles underlying such conclusions.  In providing this discussion, the examiner is asked to specifically address the statements by Drs. A.N. and H.C. to the extent that they might conflict with his August 2015 findings and conclusions.
  
A complete rationale for all opinions expressed should be provided in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the addendum or examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




